IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


PATRICK MAXWELL,

             Appellant,

 v.                                                    Case No. 5D17-3805

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 27, 2018

3.800 Appeal from the Circuit
Court for Orange County,
Alan S. Apte, Judge.

Patrick Maxwell, Cross City, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Patrick Maxwell appeals the postconviction court’s order granting in part and

denying in part his Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal

sentence. The court granted Maxwell, a juvenile nonhomicide offender, a judicial review

hearing of his lengthy prison sentence under sections 775.082, 921.1401, and 921.1402,

Florida Statutes (2017), but denied his separate request for a resentencing hearing.
       Based upon our recent precedent, we agree with Maxwell that he is entitled to a

resentencing hearing pursuant to section 921.1402. See Katwaroo v. State, 237 So. 3d

446 (Fla. 5th DCA 2018) (holding that it was error for the trial court to amend the juvenile

offender’s sentence to provide for a review hearing without first conducting a resentencing

hearing (citing Davis v. State, 230 So. 3d 487, 488 (Fla. 5th DCA 2017))). Therefore, we

reverse and remand with directions that the court conduct a full resentencing hearing.

We affirm the other issue raised in Maxwell’s motion without further discussion.

       AFFIRMED in part; REVERSED in part; and REMANDED.

SAWAYA, EVANDER and LAMBERT, JJ., concur.




                                             2